UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4626


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OSCAR PAZ MENDOZA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cr-00083-NCT-2)


Submitted:   July 29, 2016                 Decided:   August 5, 2016


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES ATTORNEY,   Greensboro, North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Oscar Paz Mendoza pled guilty to conspiracy to distribute

cocaine hydrochloride, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), 846 (2012).          The district court sentenced Mendoza to

109 months’ imprisonment, and he now appeals.                Appellate counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    questioning     whether   Mendoza     knowingly    and   voluntarily

pled guilty.      Mendoza was informed of his right to file a pro se

supplemental brief, but he has not done so.

     Because Mendoza did not seek to withdraw his guilty plea,

we review the acceptance of his guilty plea for plain error.

United States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir.

2015).     “In order to satisfy the plain error standard [Mendoza]

must show: (1) an error was made; (2) the error is plain; and

(3) the error affects substantial rights.”                   United States v.

Massenburg, 564 F.3d 337, 342-343 (4th Cir. 2009).                        We have

reviewed    the   record    and    conclude      that   no   reversible     error

occurred in the acceptance of Mendoza’s guilty plea, which was

knowing and voluntary.

     In    accordance    with     Anders,   we   have   reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Mendoza’s conviction and sentence.

This court requires that counsel inform Mendoza, in writing, of

the right to petition the Supreme Court of the United States for

                                       2
further review.     If Mendoza requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Mendoza.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3